

115 HRES 421 IH: Urging the Administration to develop more effective and timely responses to famine in Africa, especially efforts to end the conflicts in South Sudan, Nigeria, and other countries that cause or exacerbate famine.
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 421IN THE HOUSE OF REPRESENTATIVESJune 28, 2017Mr. Smith of New Jersey (for himself and Ms. Bass) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Administration to develop more effective and timely responses to famine in Africa, especially efforts to end the conflicts in South Sudan, Nigeria, and other countries that cause or exacerbate famine. 
Whereas famine is defined as a drastic, wide-ranging food shortage in which one in five households have an extreme lack of food and other basic needs, where starvation, death and destitution are evident despite humanitarian assistance; Whereas famine is largely caused by conflict in countries such as South Sudan, Nigeria, and Somalia, where the interruption of the planting-harvesting cycle has prevented internal production of food; 
Whereas there are 1,800,000 refugees from the conflict in South Sudan in neighboring countries and 2,000,000 internally displaced persons in that country, and rapidly growing numbers of South Sudanese refugees are placing a toll on Uganda and other countries hosting them as donor contributions have not kept pace and food rations have been cut at times by 50 percent; Whereas South Sudan is experiencing heightened levels of food insecurity with as high as 27 percent of the population in some areas facing famine, and the United Nations estimates that at least 4,900,000 people in South Sudan, more than 40 percent of the population, are in urgent need of food; 
Whereas, according to the Council on Foreign Relations, more than 30,000 lives have been lost in violence related to Nigeria’s Boko Haram insurgency; Whereas 14,000,000 people in northeast Nigeria are in urgent need of humanitarian assistance, including more than 8,000,000 children, and almost 6,000,000 people are also facing severe food insecurity, and almost 9,000,000 Nigerians are projected to suffer from food insecurity by August 2017, including more than 3,000,000 people living in the northeast state of Borno, where Boko Haram is active; 
Whereas increasing attacks by Fulani militia on farmers in Nigeria’s Middle Belt threaten to further exacerbate hunger in the region; Whereas more than 1,000,000 people are already internally displaced within Somalia, there are an estimated 881,000 Somali refugees, and the anticipated scale of population displacement from Somalia due to pervasive conflict and the threat of starvation will increase refugee flows throughout the region and into Europe; 
Whereas, according to the United Nations High Commissioner for Refugees (UNHCR), Somalia is the fourth largest source of refugees in the world, after Afghanistan, Syria, and South Sudan; Whereas in Somalia, nearly 6,200,000 people are currently in need of humanitarian assistance, and more than 2,900,000 people are facing crisis or emergency levels of acute food insecurity due to conflict, including nearly 1,000,000 children under the age of five; 
Whereas conflict in countries such as the Central African Republic, the Democratic Republic of the Congo, and Mali could cause or exacerbate famine should fighting disrupt planting-harvesting cycles and markets where locally produced food can be purchased; and Whereas drought threatens to exacerbate food insecurity in countries ranging from Angola to Sudan to Mozambique to Madagascar: Now, therefore, be it 
That— (1)the United States Government should— 
(A)use all available leverage, including that of international partners, to achieve lasting, comprehensive cease-fires in cases of conflict; (B)work with governments to facilitate disarmament, demobilization and reintegration of combatants into a unified, professional national army or assistance in preparing former combatants to engage in productive occupations that eliminate the impulse to resort to banditry or other illegal pursuits; 
(C)use the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) to sanction individuals or entities responsible for initiating or prolonging conflict, endangering humanitarian aid workers, or preventing delivery of humanitarian aid; (D)apply all available weather and crop information to more accurately predict incipient drought and to determine the likelihood of famine in areas of conflict; 
(E)collaborate with other donor nations to accelerate the provision of food, clean water, medicine, and shelter to those in need; (F)expand the prepositioning of aid commodities in safe zones as close as possible to the region of famine to expedite their provision; 
(G)provide assistance to farmers, herders, and fishermen to encourage resilience in the long run and allow them to survive in the short term; and (H)use cash transfers to more quickly provide food aid where local markets exist in order to meet food needs in a more timely manner and to support the functioning of local markets; and 
(2)governments in affected African countries should— (A)establish effective cease-fires and use force thereafter only when government forces or facilities or civilians are under attack; 
(B)publicly identify individuals and entities that actively threaten peace and safety and take police action against those who do so in areas under government control; (C)work with civil society, especially faith-based groups, to help end conflict at the grassroots level, effect reconciliation and deliver food, clean water, medicine, and shelter; 
(D)make every effort to facilitate the expeditious delivery of food, clean water, medicine, and shelter and do not erect bureaucratic impediments to the delivery of such aid; (E)contribute from their own resources to the greatest extent possible to provide food, clean water, medicine, and shelter to their own citizens; 
(F)protect humanitarian aid workers and the commodities they deliver, including providing security for convoys and facilities where feasible; and (G)take all appropriate actions to safeguard agricultural areas and farm personnel to help ensure the continued provision of locally produced food and the markets at which they could be sold. 
